COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                       
                                August 27, 2015
                                       
                              No. 10-15-00223-CV
                                       
                              IN RE FALLS COUNTY
                                       
                                       
                              Original Proceeding
                                       
--------------------------------------------------------------------------------
JUDGMENT

The Petition for Writ of Mandamus filed by Falls County has been considered by the Court.  The Court has determined the Petition for Writ of Mandamus should be and hereby is denied.
	It is further ordered that Allison Johnson is awarded judgment against Falls County for Allison Johnson's costs that were paid, if any, by Allison Johnson; and all unpaid appellate court cost, if any, is taxed against Falls County.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court.


PER CURIAM

SHARRI ROESSLER, CLERK


By:	___________________________
	Nell Hegefeld, Deputy Clerk